Citation Nr: 1000302	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to both feet.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1946 to 
December 1947 and from June 1948 to November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, 

In November 2008, the Board issued a decision which denied 
the Veteran's claim for service connection for residuals of 
cold injury to both feet.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2009, based on a Joint Motion for 
Remand (Joint Motion), the Court issued an Order remanding 
the Board's decision for compliance with the instructions 
within the Joint Motion.


REMAND

The July 2009 Joint Motion determined that the September 2008 
Board decision in this case provided inadequate reasons and 
bases in denying the Veteran's claim for service connection 
for residuals of cold injury to both feet, and that VA failed 
to fulfill its duty to assist the Veteran with his claim for 
service connection for residuals of cold injury to both feet. 
 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009). 

The Joint Motion stated that VA has a heightened duty to 
assist where service treatment records are presumed missing.  
Joint Motion at pp. 2-3.  It was further noted that the 
"parties concur that the September 2008 BVA decision on 
appeal did not fully discuss its determination that Appellant 
was provided adequate section 5103A assistance with obtaining 
his relevant service records, where his claims were denied 
because there is no evidence of an in-service injury."  
Joint Motion at 3.  On remand, as the last request for 
service treatment records (STRs) was in 1989, the RO should 
again request STRs and inform the Veteran if additional STRs 
are not located.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(e) .  

Furthermore, upon consideration of the July 2009 Joint Motion 
for Remand's statement regarding two examination reports, one 
dated in March 2006, which was favorable to the Veteran but 
was discounted because it did not specifically express that 
the claims file was reviewed, and June 2007, which was 
unfavorable to the Veteran based on two pieces of medical 
evidence to form an opinion, the Board must remand the claim 
for the Veteran to be afforded another VA medical examination 
regarding the etiology of the Veteran's current residuals of 
cold injury to both feet.

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from July 5, 2007.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request relevant medical records 
from the Tampa VAMC dating from July 
5, 2007, to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Contact the NPRC and/or any 
other appropriate repository of 
records and request the Veteran's 
complete STRs for both periods of 
active service.  All efforts to 
obtain such records should be 
documented in the claims folder.  

3.  If no additional STRs are 
obtained, the RO must provide 
appropriate notice to the Veteran 
pursuant to 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).  

4.  After the above steps have been 
completed, the Veteran should be 
scheduled for a VA cold injury 
examination.  The examiner is 
requested to review the claims 
folder and provide an opinion as to 
whether the Veteran currently has a 
cold injury of the feet that is at 
least as likely as not (a 
probability of 50 percent or 
greater) related to exposure to cold 
in Korea while in active service.  
The examiner must consider the 
Veteran's credible statements that 
he was exposed to cold temperatures 
in service and that he has had a 
continuity of cold injury symptoms, 
numbness of the feet, since active 
service.  A complete rationale 
should be provided for all stated 
opinions.    

5.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures.

6.  After completing the above 
actions, and any other development 
as may be indicated by any response 
received as a consequence of the 
actions taken in the paragraphs 
above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of 
the case (SSOC) must be provided to 
the Veteran and his representative. 
 After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


